           Case 4:18-cv-05682-PJH Document 56 Filed 09/21/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8

 9

10                                 UNITED STATES DISTRICT COURT
11                                NORTHERN DISTRICT OF CALIFORNIA
12

13    DANESHEA MONTANOCORDOBA,                        No. C18-05682 PJH
14
                     Plaintiff,                       ORDER ON STIPULATION TO
15                                                    CONTINUE DISPOSITIVE MOTION
      v.                                              HEARING DATE AND REFER THE
16                                                    CASE FOR A SETTLEMENT
17    CONTRA COSTA COUNTY,                            CONFERENCE
      DETECTIVE ANN SHIRAISHI, DEPUTY
18    T. JACKSON, RICHMOND POLICE                     **AS MODIFIED BY THE COURT**
      DEPARTMENT and DOES 1 through 20;               [PROPOSED]
19

20                   Defendants.                      Judge: Hon. Phyllis J. Hamilton, Presiding
                                                      Current Mtn Cut-Off: November 18, 2020
21                                                    Proposed Mtn Cut-Off: January 27, 2020
22
                                                      Date Action Filed: September 17, 2018
23                                                    Trial Date: April 29, 2021
24

25   PURSUANT TO THE PARTIES’ STIPULATION, IT IS HEREBY ORDERED AS
26   FOLLOWS:
27           Having reviewed the parties’ stipulation, good cause exists to continue the dispositive
28   motion hearing date and to refer the case to Magistrate Judge Westmore for a settlement
     [PROPOSED] ORDER GRANTING STIPULATION TO CONTINUE DISPOSITIVE MOTION HEARING
     DATE AND REFER THE CASE FOR A SETTLEMENT CONFERENCE - Case No. C18-05682 PJH
                                                                                                 1
         Case 4:18-cv-05682-PJH Document 56 Filed 09/21/20 Page 2 of 2



 1   conference.
 2         The dispositive motion hearing cut-off date is continued to January 27, 2021.
 3         The matter is referred to Magistrate Judge Westmore for a settlement conference to be
 4   completed within 60 days of this order. The Trial Date is continued to May 24, 2021.
 5         IT IS SO ORDERED.
 6
      DATED: September 21, 2020          By:_/s/Phyllis J. Hamilton___________
 7
                                                HON. PHYLLIS J. HAMILTON
 8                                              United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     [PROPOSED] ORDER GRANTING STIPULATION TO CONTINUE DISPOSITIVE MOTION HEARING
     DATE AND REFER THE CASE FOR A SETTLEMENT CONFERENCE - Case No. C18-05682 PJH
                                                                                            2
